Citation Nr: 0116331	
Decision Date: 06/15/01    Archive Date: 06/19/01	

DOCKET NO.  96-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a compensable rating for residuals of 
fracture of the right ankle.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to August 
1993.

This case presents issues on appeal from a March 1996 
Hartford, Connecticut, Regional Office rating determination 
denying service connection for a personality disorder and an 
acquired psychiatric disorder.  This rating action also 
granted service connection for residuals of a fracture of the 
right ankle, evaluated as zero percent disabling, and for 
lumbosacral strain, evaluated as 20 percent disabling.  The 
veteran instituted an appeal from the denial of service 
connection for a personality disorder and an acquired 
psychiatric disorder, and from the denial of a compensable 
evaluation for residuals of a fracture of the right ankle.  
The veteran then moved and his file was transferred to the 
regional office (RO) in St. Petersburg, Florida.

In a rating action in October 1999, that RO reduced the 
veteran's rating for lumbosacral strain from 20 percent to 10 
percent, effective from January 1, 2000.  This rating 
determination is not on appeal.


FINDINGS OF FACT

1.  A personality disorder was diagnosed in service, and was 
found after discharge from service.

2.  A chronic acquired psychiatric disorder has not been 
found or diagnosed after discharge from service.


CONCLUSIONS OF LAW

1.  Service connection for a personality disorder may not be 
granted because it is not a disease or injury within the 
meaning of applicable legislation.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  Service connection for a chronic acquired psychiatric 
disability is not in order as no such disability which was 
incurred or aggravated in service has been established as 
present since separation.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran has noted that he had several 
psychological problems in service which necessitated several 
visits to the mental health clinic.  In essence, he contends 
that because his personality disorder was first diagnosed in 
service, and was so severe that it led to his discharge from 
service, it should be recognized as a service connected 
disability.

I.  Background

On an enlistment physical examination in April 1990, the 
veteran had no psychiatric complaints.  Clinical evaluation 
showed no psychiatric abnormalities.  In early November 1990, 
the veteran was seen at a hospital clinic for evaluation 
because he was falling asleep in class.  There were no 
psychiatric complaints or findings, and the diagnostic 
impression was mild upper respiratory infection.  In 
September 1991, he was seen at the hospital clinic for 
possible referral for a psychiatric evaluation.  The veteran 
reported he had problems getting to work on time, and had 
been cited 2 or 3 times for being in an unfit uniform or 
being late for work.  He reported that he had been evaluated 
by a psychologist in boot camp because he kept falling asleep 
during class and was told that he had possible thought 
process impairment.  He improved thereafter, and had no 
further problems.  He denied any past psychiatric symptoms.  
Evaluation showed no complaints of weight loss, loss of 
appetite, sleep disturbance, fatigue, or decreased activity.  
He denied other symptoms.  The diagnostic impression was poor 
work and hygiene habits.  

A December 1991 notation by a hospital clinic reflects that 
the veteran had been referred to the mental health clinic.  
In 1992 and 1993, the veteran was seen for various 
gastrointestinal complaints, for which no apparent physical 
cause could be found.

On a report of medical history in April 1993, it was 
indicated that the veteran had been previously evaluated and 
given a diagnosis of personality disorder, but had been found 
fit for duty.

In July 1993, the veteran was referred for further 
psychological evaluation due to multiple sick call visits and 
a "lack of motivation."  A mental health technician found 
that the veteran's speech was moderate in tone and rate, 
without any loosening of associations.  Eye contact was good, 
without any tearfulness.  He displayed a euthymic mood with a 
broader affect.  There was no evidence of delusions, 
illusions, or hallucinations.  His thought patterns were 
intact.

On the psychological evaluation, the veteran indicated that 
he had been seen in mental health clinic sessions in 
February, April, and May 1992.  During these sessions, the 
veteran reported that he was doing better at work, that he 
had made some friends, and that he was more socially active.  
There were no complaints from the veteran's department, and 
it was felt that there was no need for further sessions in 
the mental health clinic.

The veteran's senior chief [supervisor] was consulted and 
indicated that currently the veteran was having problems with 
grooming, uniform, and being on time.  It was noted that in 
six weeks he was due to transfer overseas, and that he began 
reporting to sick call after being informed of the transfer.  
His transfer was being held in abeyance, pending further 
evaluation.

On the psychological interview, he freely discussed a variety 
of stresses, including financial difficulties, mixed feelings 
about going overseas, and feelings about losing his girl 
friend if he did go overseas.  He insisted that his medical 
complaints were justified.  His affect was slightly anxious, 
and he admitted some anxiety over a Captain's Mast [non-
judicial punishment hearing].  There was no evidence of an 
affective disorder, thought disorder, or other organic 
impairment.

Psychological testing resulted in the diagnostic impressions 
of personality disorder not otherwise specified with 
schizotypical, passive aggressive, avoidant and immature 
traits; and a somatiform disorder.  It was concluded that the 
veteran had a significant personality disorder, and displayed 
a chronic pattern of maladaptive behavior.  He had made a 
poor adjustment to the demands of the military.  It was 
recommended that he be processed for administrative 
separation due to his severe personality disorder.  On an 
examination for separation in August 1993, he reported no 
psychiatric complaints.  On clinical evaluation, no 
psychiatric disability was reported.

In September 1995, an initial claim for service connection 
for various disabilities, including a "mental condition" was 
received from the veteran.

On a VA examination in October 1995, the veteran reported 
that he had had some problems sleeping in the last 3 or 4 
months because of financial problems.  He described no 
sadness, decreased appetite, decreased concentration, or 
episodes of crying.  He indicated that he had been seen by a 
psychiatrist in the military because of a pattern of 
lateness, and that a psychologist had diagnosed a personality 
disorder.  After some improvement in his job and job 
satisfaction, he again began displaying problems of 
tardiness, and another psychological evaluation diagnosed a 
personality disorder, recommending discharge from service.  
He indicated that he was currently working a night job which 
he enjoyed, especially because he did not have to work with 
others.  He currently had few friends.  The veteran provided 
a history that he had few friends in school before service, 
and was shy in childhood.  He stated that these symptoms of 
his personality had been pervasive since early childhood, but 
only became obvious during his military service.

On mental status examination, he was calm and pleasant, with 
good eye contact.  Thought processes were logical, coherent, 
goal directed, and without evidence of a thought disorder.  
The diagnosis was schizoid personality disorder.  The 
examiner stated that the diagnosis of personality disorder 
was based on the features of lack of desire for enjoyment 
with close relationships and his choosing of solitary 
activities.

VA outpatient treatment reports for 1995 to 1997 show 
treatment for various physical complaints, including 
gastrointestinal distress, a back disorder, and a right ankle 
disorder.  In September 1995, the veteran complained of a 
problem with sleeping, and the diagnoses were adjustment 
disorder with depressed mood, and schizoid personality 
disorder.  The veteran gave a history of some depression on 
an outpatient visit in July 1997.

On a VA examination in August 1996, the examiner who examined 
the veteran in October 1995, indicated that there was no 
significant change in the veteran's history or information 
than was provided on the VA examination in October 1995.  The 
veteran indicated that he was having some marital 
difficulties, with an impending separation.  There were also 
problems with child custody.  The veteran reported continued 
financial problems.  He continued to be isolative.  He denied 
any problems with concentration, appetite, hopelessness or 
energy level.  He continued to state that he had some 
problems sleeping occasionally.

On mental status examination, he did cry on one occasion, but 
without much expression of sadness on his face.  His mood was 
sad.  Affect was appropriate, and somewhat blunted.  There 
were no cognitive deficits.  The diagnoses included 
adjustment disorder with depressed mood, and schizoid 
personality.  The examiner stated that the veteran presented 
a significant depressed mood that seemed to be related to his 
marital difficulties and custody battle for his child.  He 
continued to have the same symptoms of a personality 
disorder, evidenced by his liking solitary activities, lack 
of desire for close relationships, and detachment.  His lack 
of friends or confidence and his apparent emotional calmness 
and detachment also were manifestations of this disorder.  

II.  Analysis

Service connection may be granted for a disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection connotes many factors, but basically, it 
means that the facts shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or was aggravated therein.  
38 C.F.R. § 3.303 (a).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

With chronic disease shown as such in service (or within a 
presumptive period) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected and was clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
pain in service will permit service connection for a disease 
entity first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact, (clear and unmistakable proof) and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional confirmatory 
evidence is necessary.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior shown to have existed prior to service 
with the same manifestations during service, which were the 
basis of the service diagnosis, will be accepted as showing 
preservice origin.  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

In this case, the veteran had some work-related problems in 
service, especially with tardiness, and a personality 
disorder was diagnosed on different occasions during service.  
The veteran reported on the VA examination in October 1995 
that he was aware that the manifestations of this personality 
disorder, including his shyness, enjoyment of solitary 
activities, and lack of social contact had existed from early 
childhood.  They continued in service, and were manifested 
after service.  While the first diagnosis of record of a 
personality disorder was made in service, it is clear that a 
lifelong pattern of manifestations of this disorder existed 
prior to service.  Similar manifestations as had been present 
prior to service were found in service, and after service.  
The veteran's problems in service were a direct result of his 
personality disorder which is, by definition, a lifelong 
pattern of behavior which is considered maladaptive.  Under 
present regulations, a personality disorder is not a disease 
or injury within the meaning of applicable legislation, and 
service connection cannot be granted for such disability.  
38 C.F.R. § 3.303(c).

The psychological evaluation in July 1993 included a 
diagnostic impression of  somatiform disorder.  However, VA 
outpatient treatment reports after service and two VA 
examinations after discharge from service fail to find 
evidence of, or diagnose, the presence of such an acquired 
psychiatric disorder.  The veteran has not provided any 
medical evidence of the presence of a chronic acquired 
psychiatric disorder after discharge from service.  Without a 
finding or diagnosis of a current acquired psychiatric 
disorder, the somatoform disorder noted in service is not 
shown to be chronic.  Without a finding of the existence of a 
current chronic, acquired disability, service connection 
cannot be granted for an acquired psychiatric disorder.  
Watson v. Brown, supra.  

In this regard, the VA medical records after service indicate 
that an adjustment disorder was diagnosed, but by definition, 
such disorder is the development of emotional or behavior 
symptoms (such as depressed mood) because of specific 
identifiable stressors.  In the veteran's case, he reported 
that he was having particular stress related to an impending 
separation and child custody problem on the VA examination in 
August 1996.  Such response to stressors are considered 
temporary upon the resolution of the stress.  If the stress 
and its consequences continue for any length of time (more 
than six months), then an acquired psychiatric disorder might 
result. (DSM--IV).  As previously indicated, an acquired 
psychiatric disorder has not been found or diagnosed in this 
case, including VA outpatient treatment reports subsequent to 
the August 1996 examination.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amended the 
law relating to the duty to assist.  There are requirements 
relating to notice to the veteran, the search for and the 
obtaining of records, substantiating claims, obtaining VA 
examinations, and completing an application for compensation 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well-grounded.  The law applies to 
all claims pending on the date of enactment.  The law, in 
this case, is beneficial to the veteran, and applies to the 
veteran.

In regard to the new law, the veteran has been afforded 
notice of the required information needed to prove his claim 
and complete his application, and an opportunity to provide 
such evidence.  The various statements of the case and 
letters sent to the veteran provided the veteran with an 
opportunity to provide statements by physicians supporting 
his claim.  All apparent records which were adequately 
identified by the veteran have been obtained.  VA 
examinations have been conducted.  Thus, with regard to the 
issue of service connection, the requirements of the VCAA 
have been met.  


ORDER

Entitlement to service connection for a personality disorder 
and an acquired psychiatric disability is not established.  
To this extent, the benefit sought on appeal is denied.



REMAND

The veteran was provided a VA examination to determine the 
nature and extent of his right ankle disability in November 
1995.  The current record contains outpatient treatment 
reports showing continued complaints of pain and difficulty 
in the service-connected right ankle.  Functional impairment, 
including pain on use, incoordination, weakness, 
fatigability, and abnormal movement relating to the 
disability of the right ankle, in addition to range of motion 
of the right ankle, has not been clinically examined.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, VA outpatient treatment reports show an X-ray 
examination of the right ankle to include a calcaneal spur.  
In January 1998, the veteran underwent a tarsal tunnel 
release of the right foot and ankle area.  While he was 
awarded a period of temporary total rating due to 
hospitalization and convalescence under 38 C.F.R. § 4.30 due 
to this surgery, the RO has not indicated in clear terms 
whether this is considered a part of, or related to, the 
veteran's service-connected right ankle disability.  If not, 
the record raises the possibility that such a claim for 
service connection for the tarsal tunnel syndrome would be 
inextricably intertwined with the current claim for an 
increased rating.  If the residuals of the tarsal tunnel 
syndrome surgery are considered part of the veteran's 
service-connected right ankle disability, then there is a 
need for further VA examination to determine the nature and 
extent of the veteran's right ankle condition.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the issue of a compensable evaluation for a 
right ankle disability is REMANDED to the RO for the 
following actions:

1.  The RO should obtain copies of all VA 
outpatient treatment reports for the 
veteran since his surgery in January 
1998.

2.  The RO should make arrangements for 
an orthopedic examination of the veteran 
to determine the nature and extent of his 
current right ankle disability.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should indicate 
whether the affected joint causes 
weakened movement, excess fatigability, 
lack of coordination, pain on use, or 
other functional impairment.  See DeLuca 
v. Brown, supra.  The examiner should 
also express an opinion concerning 
whether the tarsal tunnel syndrome and 
subsequent surgery was etiologically 
related to, associated with, or 
aggravated by the veteran's service 
connected right ankle disability.

When the above actions have been completed, the RO should 
again review the veteran's claim for a compensable evaluation 
for the service-connected right ankle disability, consistent 
with all pertinent laws, regulations, and Court decisions.  
The RO should determine specifically whether the tarsal 
tunnel surgery is considered part of the veteran's service-
connected right ankle disability.  If the benefit sought on 
appeal is not granted to the veteran's satisfaction, the RO 
should issue a supplemental statement of the case, providing 
the veteran with a summary of all evidence and the reasons 
and bases for all decisions.

No action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data and to provide due process of law.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate decision warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



